Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the remarks filed 22 April 2021 have been considered; however, since the Declaration has not provide a showing of good and sufficient reason why the amendment is necessary and was not earlier presented, the Declaration will not be entered and considered after final, especially since the Office actions have relied on Ting in view of Hukelmann previously (See MPEP 714.12). 
Also, the after-final claims will not be entered because they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal; that is, the limitation “the intermediate layer adjacent the inner layer and the outboard layer each have a lower thermal conductivity…” is indefinite because it is unclear as to what the term “each” is modifying. In other words, the claims could be construed such that the intermediate layer is adjacent to both the inner layer and the outboard layer, therefore it is not clear if “each” is referring to multiple intermediate layers. 
In response to applicant’s argument regarding the context of paragraph 31 of Ting, which refers to the use of piston in the application of colder products (page 3 of the remarks), the argument is found not persuasive because while Ting discloses cold pressurization as a suitable application of piston actuated pressurization, it is also known for pistons to be applicable in high temperature processing as taught by Hukelmann. Since Ting does not explicitly exclude the use of pistons towards high temperature processing, it would have been obvious to one of ordinary skill in the art to similarly apply the technique to high temperature processing as shown by Hukelmann as another mechanical mean to pressurize the container. 
In response to applicant’s argument that the peripheral edge of the piston Hukelmann does not seal the sidewall, the argument is found not persuasive because the limitation is interpreted such that the piston forms a seal with the container walls such that the pressure medium is contained from the outside of the container. Applicant appears to argue that Hukelmann does not teach a piston seal which 
In response to applicant’s argument regarding Hukelmann, applicant argues that Hukelmann teaches away from using a container wall with an inner layer of thermos insulating material (page 4 of the remarks); however, the argument is not persuasive because it is clear that Hukelmann desires a container wall having insulating properties (paragraph 10). In this case, Hukelmann utilizes temperature controlling medium located in the wall spacing to form an “insulating jacket” or by an insulating layer (paragraph 44). Therefore, it is maintained that Hukelmann desires adiabatic properties in the container walls. 
In view of the above the prior art is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792